Citation Nr: 0211563	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from December 1943 to January 
1944.  He died in October 1999.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran did not serve during a period of war for 90 
days or more and was not separated from service due to an 
adjudicated service-connected disability.  

3.  At the time of his death, the veteran was not receiving, 
or entitled to receive, compensation for service-connected 
disability.  


CONCLUSION OF LAW

The criteria for entitlement to improved death pension 
benefits have not been met.  38 U.S.C.A. § 1541 (West 1991); 
38 C.F.R. §§ 3.3(a)(3), 3.3(b)(4) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the December 1999 denial letter and the February 2000 
statement of the case, the RO provided the appellant and her 
representative with the applicable law and regulations and 
gave notice as to the requirements for satisfying her claim.  
With respect to providing assistance to the appellant and 
notice of duties regarding that assistance, the Board 
emphasizes that the disposition of the instant appeal rests 
not on evidence, but on meeting threshold legal criteria for 
eligibility for benefits.  Therefore, there is no reasonable 
possibility that assistance to the appellant would uncover 
evidence that would aid in substantiating her claim.  See 
38 U.S.C.A. § 5103A(2) (West Supp. 2002).  Finally, the 
appellant has had sufficient opportunity to present evidence 
and argument in support of her appeal.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b)(4) (2001).  
Basic entitlement exists if the veteran had qualifying 
wartime service or the veteran at the time of death was 
receiving or entitled to receive compensation for a service-
connected disability based on service during a period of war. 
Id.  Qualifying wartime service means service in the active 
military, naval or air service for 90 days or more during a 
period of war; service in the active military, naval or air 
service during a period of war with discharge or release from 
such service for a disability adjudged service-connected; 
service in the active military, naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or service in the active 
military, naval or air service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 C.F.R. § 3.3(a)(3).  

Review of the claims folder reveals that the veteran had 
approximately 40 days of active service from December 1943 to 
January 1944.  Although during a period of war, the service 
is of insufficient duration to constitute qualifying service 
for purposes of establishing the appellant's basic 
eligibility for improved death pension. Id.  On this point, 
the Board notes that, during his lifetime, the veteran sought 
nonservice-connected disability pension on his own behalf.  
The RO denied his claims in December 1973 and February 1995 
based on lack of qualifying wartime service.  In addition, 
the claims folder shows that the veteran was not discharged 
from service for a disability adjudicated as service 
connected. Id.  

Similarly, at the time of his death, the veteran was not 
receiving service-connected disability compensation.  
38 C.F.R. § 3.3(b)(4).  The appellant argues that the veteran 
had received service-connected disability compensation, but 
that it was later taken away.  She claims that the service-
connected disability should be reinstated and serve as the 
basis for awarding improved death pension benefits.  
Examination of the record reveals that the RO awarded service 
connection for duodenal ulcer as incurred in service in a May 
1944 rating action.  In a February 1947 rating decision, the 
RO amended it decision to reflect a finding that ulcer 
existed prior to service but was aggravated therein.  
However, the RO ultimately determined that the grant of 
service connection was clearly and unmistakably erroneous and 
severed service connection on that basis in a January 1960 
rating decision.  The veteran did not initiate an appeal of 
the decision, which therefore became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).  Although the veteran later attempted to 
reopen the claim, the RO found no new and material evidence 
to reopen in a July 1995 rating action.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).    

In summary, the Board finds that the appellant does not meet 
the basic criteria for eligibility for improved death 
pension.  Accordingly, her claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  


ORDER

Entitlement to improved death pension benefits is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

